United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3754
                        ___________________________

                               Joshua M. Featherston

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

   Carl Lewis, Captain, Wrightsville; Lisa Childress, Lieutenant, Wrightsville;
                     Michael M. Lowe, Major, Wrightsville

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                            Submitted: March 28, 2022
                              Filed: March 31, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Joshua Featherston appeals after the district
court’s1 pre-service dismissal of one of his claims, and adverse grant of summary


      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the recommended dispositions of the Honorable Edie
judgment for failure to exhaust administrative remedies as to his remaining claims.
After careful review of the record and the parties’ arguments on appeal, we find no
basis for reversal. See Taylor v. Brown, 787 F.3d 851, 857–59 (7th Cir. 2015)
(discussing proper procedural vehicle for dismissal of one claim from multi-claim
action at plaintiff’s request and stating decision on such request is subject to abuse-
of-discretion review); see also Townsend v. Murphy, 898 F.3d 780, 783–84 (8th Cir.
2018) (reviewing de novo grant of summary judgment based on failure to exhaust
administrative remedies). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




R. Ervin, and the Honorable Beth M. Deere, United States Magistrate Judges for the
Eastern District of Arkansas.

                                         -2-